Citation Nr: 1228304	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  08-12 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active service from March 1970 to January 1972.  He also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and June 2007 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran requested and was scheduled for a hearing before a Veterans Law Judge, but did not appear for the hearing.  Thus, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to review his appeal based on the evidence of record.  38 C.F.R. § 20.704(d),(e) (2011).

An August 2011 Board decision denied service connection for PTSD.  The Veteran thereafter appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2011, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to that issue and to remand the case for readjudication in accordance with the JMR.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development.  The Veteran contends that he has PTSD as a result of four in-service stressors.  He contends that, in approximately May 1971, he was pinned between a truck and a larger refrigerator unit.  See, e.g., May 2007 stressor statement.  In April 1971 or June 1971, he was told that a member of his company to whom he was close was killed; he is unable to remember the name of that member.  See, e.g., April 2008 stressor statement.  The Veteran also reported that another friend in his company was seriously wounded but reported no time frame for that incident; he also does not remember that person's name.  See, e.g., November 2006 claim.  The Veteran further contends that he was subjected to mortar attacks and grenades.  Id.

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD 214 shows that his military occupational specialty (MOS) was that of a kitchen supervisor and that he was stationed in the Republic of Vietnam from January 1971 to January 1972.  Although the Veteran received a Vietnam Service Medal with three Bronze Service Stars, among other decorations, none of the Veteran's decorations or medals denotes participation in combat.  Where VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

With regard to his first three claimed stressors, no buddy statements, or any other corroborating evidence, are of record to support those stressors.  With regards to the Veteran's claimed stressor of being pinned by a truck, his service records from his active duty fail to show any treatment for such injury, although the Veteran contends that he was treated in service.  Additionally, none of his National Guard records contain any indication that he reported being pinned by a truck.  Therefore, that stressor has not been verified.  

As for the Veteran's stressors of a friend being killed and another friend being wounded, insufficient information has been provided to allow for the verification of those stressors by the United States Army and Joint Services Records Research Center (JSRRC).  Although the Veteran provided the location and approximate dates of the death of his friend, he is unable to remember his friend's name.  Furthermore, the Veteran has not provided the name or approximate dates regarding his friend's wounding.  Therefore, those stressors have also not been verified.  

Regarding his last claimed stressor of mortar attacks and grenades, in his November 2006 claim, the Veteran reported that he relived the experiences of combat in his dreams, nightmares, and flashbacks.  He felt nervous and tense.  While the Veteran has not expressly reported fear of hostile military or terrorist activity, his statements of feeling nervous and tense suggest that his reported stressor of mortar attacks and grenades may be related to a fear of hostile military activity.  As noted above, a veteran's statements alone may establish the occurrence of stressors based on a fear of hostile military activity.

Post-service records show a diagnosis of PTSD in November 2006; the underlying stressor for such diagnosis was not discussed.  Therefore, in light of the amendment applying to stressors based on a fear of hostile military activity; the Veteran's indications of feeling tense and nervous due to mortar attacks and grenades; and since there is a current diagnosis of PTSD, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine if he has PTSD related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, the most recent VA treatment records from the VA Medical Center (VAMC) in Columbia, Missouri are dated in January 2008, while records from the VA Community Based Outpatient Clinic (CBOC) in Mexico, Missouri dated from May 2009 to December 2011 have been included in the Veteran's Virtual VA claims file.  The Board observes that the CBOC records do not show treatment for PTSD.  Accordingly, on remand, records of any ongoing VA psychiatric treatment that the Veteran may be receiving should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service psychiatric treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Columbia, Missouri since January 2008 or from the CBOC in Mexico, Missouri since December 2011.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed psychiatric disorder, to include PTSD, that he may have.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Psychological testing should be conducted with a view toward determining whether the Veteran meets the criteria for a diagnosis of PTSD or any other psychiatric disability.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer opinions as to the following:  

A.  For any PTSD diagnosed on examination, the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's claimed in-service stressor of being subjected to mortar attacks and grenades is adequate to support the diagnosis of PTSD.  

B.  For any psychiatric disability other than PTSD diagnosed on examination, the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that such diagnosed disability had its clinical onset in service or is otherwise related to service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue of entitlement to service connection for PTSD.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.
No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


